TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                         NO. 03-02-00278-CR




                                  Roby Trevino Vickers , Appellant

                                                    v.

                                    The State of Texas, Appellee


          FROM THE DISTRICT COURT OF BELL COUNTY, 264TH JUDICIAL DISTRICT
                NO. 52,677, HONORABLE JOE CARROLL, JUDGE PRESIDING




                Appellant Roby Trevino Vickers pleaded guilty to burglary of a habitation. See Tex. Pen.

Code Ann. ' 30.02 (West Supp. 2002). The district court adjudged him guilty and assessed punishment at

imprisonment for ten years, as called for in a plea bargain agreement.

                The clerk=s record contains a written waiver of appeal signed by appellant and his attorney.

This document reflects a knowing and voluntary waiver of the right to appeal and was signed on the day

sentence was imposed in open court. A defendant who knowingly and intelligently waives his right to

appeal may not thereafter appeal without the consent of the trial court. Ex parte Dickey, 543 S.W.2d 99

(Tex. Crim. App. 1976); see also Hurd v. State, 548 S.W.2d 388 (Tex. Crim. App. 1977); Reed v.

State, 516 S.W.2d 680 (Tex. Crim. App. 1974). There is nothing in the record to indicate that appellant

sought or obtained the permission of the trial court to pursue this appeal. Appellant=s general notice of

appeal is inadequate to confer jurisdiction on this Court. Tex. R. App. P. 25.2(b)(3); see Cooper v. State,
45 S.W.3d 77, 79 (Tex. Crim. App. 2001); Whitt v. State, 45 S.W.3d 274, 275 (Tex. App.CAustin

2001, no pet.).

                  The appeal is dismissed.




                                              __________________________________________

                                              Lee Yeakel, Justice

Before Chief Justice Aboussie, Justices B. A. Smith and Yeakel

Dismissed for Want of Jurisdiction

Filed: May 16, 2002

Do Not Publish




                                                 2